Response to Amendment
	This communication is in response to the amendment filed on 1/17/2022.  Claims 1-8 are pending.

Drawings
The objection to the drawings is withdrawn based on the amendments filed on 1/17/2022.

Specification
The objection to the abstract is withdrawn based on the amendments filed on 1/17/2022.

Claim Rejections - 35 USC § 112
The rejections of Claims 1-8 under 35 U.S.C. 112(b) are withdrawn based on the amendments filed on 1/17/2022.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 5 recites “establishing a first equation in a calculation unit”; “calculating the ratio of the heat 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element – “using a temperature sensor to measure an instantaneous temperature and a steady-state 20temperature of the pillar”.  This limitation does not integrate into a practical application because the limitation merely recites gathering of data for use in the mathematical concepts (i.e., the establishing, calculating and inducing steps). Further, using a temperature sensor to measure a temperature is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea 
Dependent claims 6-8 are likewise also not patent eligible. The limitations of claim 6 are directed to the mathematical concepts judicial exception and therefore there are no additional elements in claim 6 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.  Further, the limitations of claims 7 and 8 are directed to the data gathering and insignificant extra-solution activity as described above, and cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).

Response to Arguments
Applicant's arguments filed 1/17/2022 regarding the 101 rejections of Claims 5-8 have been fully considered but they are not persuasive.  The amendments to Claim 5 do not overcome the rejection for the reasons outlined above.

Allowable Subject Matter
Claims 1-4 are allowed.  Regarding independent Claim 1, the Claim features “wherein the calculation unit is to calculate a ratio of heat conduction to convection intensity per unit conduction intensity and a dimensionless time based on a plurality of measuring results of the temperature sensor; wherein the calculation unit introduces the ratio of the heat conduction to the convection intensity per unit conduction intensity and the dimensionless time into a first equation as following:  

    PNG
    media_image1.png
    144
    809
    media_image1.png
    Greyscale
a dimensionless time, N is a positive integer, X is a characteristic value, M is a ratio of the heat conduction to the convection intensity, h is a heat convection coefficient, and k is a heat transfer coefficient, D is a diameter of the cylinder, L is a length of the pillar, t is a time, 0 is a dimensionless temperature, a is a thermal diffusivity coefficient; wherein the calculation unit calculates the ratio of the heat conduction to the convection intensity after measuring an instantaneous temperature and a steady-state temperature of the pillar via the temperature sensor, and then the calculation unit calculates the dimensionless Page 3 of 9time, wherein the calculation unit introduces the ratio of the heat conduction to the convection intensity and the dimensionless time into the first equation, then the calculation unit obtains a temperature prediction mode” was not found in the prior art.  Claims 2-4 are allowable due to their dependency on Claim 1.
Although there are no prior art rejections for Claims 5-8, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 are satisfactorily addressed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863